Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Non-Final office action in response to RCE filed on 08/12/2020.  Claims 1, 2, 4, 9, 11-12 and 15-16 have been amended. Claims 3, 5-8, 10, 13-14 and 17-18 have been canceled. Claims 19-21 have been newly added. Claims 1-2, 4, 9, 11-12, 15-16 and 19-21 are currently pending and have been addressed below.	Applicant is advised that should claim 12 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/12/2020 has been entered. 

Response to Amendment	
Applicant has amended claims to overcome the 35 U.S.C. 112(b) rejections in the office action sent on 04/16/2020.  Examiner withdraws the 112(b) rejections for the claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-2, 4, and 9 are directed to a method (i.e. a process). Claims 11-12, 19 and 20 are directed to an apparatus (i.e. a machine). Claims 15-16 and 21 are directed to a non-transitory computer-readable medium comprising one or more processors (i.e. an article of manufacture). Thus, these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 
Claims 1-2, 4, 9, 11-12, 15-16 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim recites: identifying a first and a second target friends of the target user, wherein the target recommended information has been pushed to the first and the second target friends of the target user prior to be pushed to the target user; wherein the first and the second target friends have interacted with the target recommended information respectively at time t1 and t2, and wherein time t1 differs than time t2determining data of interaction made by the target user with previously shared information published by the first and the second target friends; determining, based on the data of interaction made by the target user with the previously shared information published by the  first and the second target friends, [[an]] a first and a second influence degrees respectively of the first and the second target friends on an interaction to be made by the target user with the target recommended information; calculating a time attenuation factor based on t1 and t2: modifying a sum of the first and the second influence degrees with the time attenuation factor to obtain a modified sum of the first and the second influence degrees; -2-Attorney Docket No. 00144.0889.00US Application No. 15/791,259determining a target influence degree based on the modified sum of the first and the second influence degrees determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree.
The limitation as drafted, is a process that, under its broadest reasonable interpretation, falls under all three groupings of abstract ideas. The abstract idea of methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as the claims are determining interactions users have with information and determining influence degrees (behaviors) to push target information to a user, which is a certain form of advertising); mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example, “identifying a first and a second target friends of the target user”, “determining data of interaction made by the target user”, “determining, based on the data of interaction made by the target user with the previously shared information published by the first and the second target friends, a first and a second influence degrees”, “calculating a time attenuation factor”, “modifying a sum of the first and the second influence degrees”, “determining a target influence degree”, “determining a probability degree of the interaction”). Concepts performed in the human mind as mental processes because the steps of identifying, determining, calculating, computing, monitoring, transmitting, storing and analyzing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016))) but for the recitation of generic computer components. The grouping of abstract ideas of mathematical concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as independent claim 1 recites: “calculating a time attenuation factor based on t1 and t2”, “modifying a sum of the first and the second influence degrees with the time attenuation factor to obtain a modified sum of the first and the second influence degrees” and “determining a target influence degree based on the modified sum of the first and the second influence degrees”; dependent claims 4, 20 and 21 recite: “an equation constant of the linear relationship”, “counting a number of interactions”, “determining a ratio of the number of interactions”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity, mental processes and mathematical concepts but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of determining data of interactions made by users, determining influence degrees and pushing the target recommended information to the target user in response to the probability degree. In particular, the claims only recite the additional elements – one or more processors, storage mediums and a non-transitory computer-readable storage medium. The judicial exception is not integrated into a practical application because the additional elements of using one or more processors and storage mediums to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. a) The limitations of a computer merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim(s) are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to the data of interaction made by the target user with the previously shared information published by the first and the second target friends is respectively of a linear relationship with the first and the second influence degrees; an equation constant of the linear relationship is obtained by: pushing a plurality of pieces of the recommended information to a sampled user and the first or the second target friend; counting a number of interactions made by the first or the second target friend with the plurality of pieces of the recommended information, and a number of interactions made by the sampled user with the recommended information with which the first or the second target friend has interacted; and determining a ratio of the number of interactions made by the sampled user with the recommended information with which the first or the second target friend has interacted, to the number of interactions made by the first or the second target friend with the plurality of pieces of the recommended information, as the influence degree of the first or the second target friend on the interaction to be made by the sampled user with the recommended information; determining an interest level of the target user in the target recommended information, and determining the probability degree of the interaction to be made by the target user with the target recommended information based on the interest level and the target influence degree; but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 11 and 15.
Step 2B: 
With respect to the computer components, these limitations are described in Applicant’s own specification as conventional elements. See Applicants specification Figures 12 and para 0124-0126 details “Optionally, Figure 12 shows a hardware block diagram of another information recommendation apparatus according to an embodiment of the present disclosure. Referring to Figure 12, the apparatus may include: a processor 1, a communication interface 2, a memory 3, and a communication bus 4. The processor 1, the communication interface 2, and the memory 3 communicate with each other via the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11-12, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. (US 2007/0214097 A1), hereinafter “Parsons”, in view of Hong (CN105005918A), hereinafter “Hong”.

Regarding Claim 1, Parsons teaches An information recommendation method for pushing target recommended information to a target user, comprising: (Parsons, Figure 1A, Figure 1B, discloses social media and information of users. Parsons, Figure 7D, element 707, discloses ad placement. Further, Parsons, para 0045, discloses the output of the influence engine may be used for different applications such as an online advertising targeting and delivery application (Examiner notes target advertising is pushing targeted information to a user);
identifying a first and a second target friends of the target user, wherein the target recommended information has been pushed to the first and the second target friends of the target user prior to be pushed to the target user[[; and]], wherein the first and the second target friends have interacted with the target recommended information respectively time t1 and t2, and wherein time t1 differs than time t2 (Parsons, Abstract, discloses A social analysis module analyzes individual conversations between publishers in the online content universe. Publishers that influence a conversation are identified. Parsons, Figure 4A, discloses a graph with time and influence in a social network, where t1 differs from t2. Parsons, para 0095, discloses assemble and analyze results for Social 
determining data of interaction made by the target user with previously shared information published by the first and the second target friends; (Parsons, Abstract, discloses A social analysis module analyzes individual conversations between publishers in the online content universe. Parsons, para 0095, discloses assemble and analyze results for Social relationships. The search results may be used to provide results annotated with social data to the client application or to configure additional web crawling and data gathering for Social analysis. Parsons, Figure 9, discloses crawling and historical data. Further, Parsons, para 0105, discloses some of the aspects of a practical system include calibration, crawl methodology, and social analyzers.)
determining, based on the data of interaction made by the target user with the previously shared information published by the first and the second target friends, [[an]] a first and a second influence degrees respectively of the first and the second target friends on an interaction to be made by the target user with the target recommended information; (Parsons, Figure 3A and 3B. Parsons, para 0027, FIG. 3B illustrates a process for determining the influence score (Examiner is interpreting influence score as influence degree) of an individual document based on attributes of the documents and neighboring documents. Parsons, para 0048, discloses FIG. 3A illustrates an example of a process that influence engine implements to analyze influence and determine a list of influencers for a specific conversation. In a first stage, the influence engine selects an initial candidate pool of documents for a conversation, with each document having an associated publisher. In a practical application, the conversation index may contain a large number of documents that are relevant based only on keywords and Boolean operators. The influence score is computed using a selected set of dimensions, using a weighting function to add additional dimensions in addition to relevancy. In one embodiment at least seven dimensions are examined, including page popularity 302, site popularity, 304, relevance 306, recency 308, inlink recency 310, inlink page popularity 312, and inlink popularity 314. An inlink is an inbound link to a post in social media.)
calculating a time attenuation factor based on tl and t2: (Parsons, Figure 4A, discloses t1 and t2. Parsons, para 0050, discloses a time decay function (Examiner is interpreting time decay function as time attenuation factor) may be used to reduce the contribution of older content of neighbors based on publication date);
modifying a sum of the first and the second influence degrees with the time attenuation factor to obtain a modified sum of the first and the second influence degrees;-2-Attorney Docket No. 00144.0889.00US Application No. 15/791,259(Parsons, para 0050, discloses a time decay function (Examiner is interpreting time decay function as time attenuation factor) may be used to reduce the contribution of older content of neighbors based on publication date. Parsons, Figure 3B, elements 341-346, discloses sums and modification of sums (weight 1, weight 2 … weight 6) for determining influence scores (degrees) (Parsons, para 0027).  Examiner notes it is obvious to use the time decay function when calculating the sums of the influence scores.)
determining a target influence degree based on the modified sum of the first and the second influence degrees (Parsons, Figure 3B, elements 341-346, discloses sums and modification of sums (weight 1, weight 2 … weight 6) for determining influence scores (degrees) (Parsons, para 0027).  Parsons, para 0027, FIG. 3B illustrates a process for determining the influence score (influence degree) of based on attributes of the documents and neighboring documents. Parsons, para 0048, discloses FIG. 3A illustrates an example of a process that influence engine implements to analyze influence and determine a list of influencers for a specific conversation. In a first stage, the influence engine selects an initial candidate pool of documents for a conversation, with each document having an associated publisher. In a practical application, the conversation index may contain a large number of documents that are relevant based only on keywords and Boolean operators. The influence score is computed using a selected set of dimensions, using a weighting function to add additional dimensions in addition to relevancy. In one embodiment at least seven dimensions are examined, including page popularity 302, site popularity, 304, relevance 306, recency 308, inlink recency 310, inlink page popularity 312, and inlink popularity 314. An inlink is an inbound link to a post in social media);	While Parsons establishes analyzing social networking information, targeted advertisements (information) to users and calculating probabilities (Parsons, para 0093 and Figure 7B, element 707 discloses ad placement, Parsons, para 0179, discloses calculating the probability.), Parson fails to determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree”. 
Hong, like Parsons also talks about analyzing users in a social network to push information (for example advertisements) to, teaches determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree (Hong, para 0054, discloses An online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof. The propagation effect of information between users can more accurately analyze and predict the true influence of media information in the network. The invention firstly adopts the influence propagation probability calculation method based on the user interest topic, which can more realistically reflect the influence propagation probability between users; secondly, considering the cascade communication effect between users, the potential influence user estimation method is proposed. And multiple influence calculation methods, which can quickly calculate the influence of a group of users, and can calculate the cascade effect that this group of users can produce, and more accurately analyze and predict the spread of information in the network. The recommended group of users of the present invention can cause more users to purchase the product, which can be implemented on a Windows or Linux server, can use mysql database to store data, implement coding in Java language, and display it to customers through the front page, suitable for Online advertising system, personalized recommendation system, etc. Hong, para 0059, discloses As shown in FIG. 1 , an online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof, using a probabilistic topic model, a hidden Markov model, and a natural language processing technique are used. Combine historical media information and user behavior database information, compare and analyze media information (including its video, picture, voice and text) to be published through network influence communication model, and accurately predict before media information is released. Its potential impact range and corresponding  variations and modifications are intended to fall within the scope of the invention.  Examiner notes variations of when to push information to a user is certainly within the ability of those having ordinary skill in the art.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree as taught by Hong with the motivation to use probability and influence calculation methods to more accurately predict the spread of information in the network which can cause more users to purchase the product in an advertising system (Hong, para 0054). The Parsons invention, now incorporating the Hong invention has all the limitations of claim 1.  

Regarding Claim 2, Parsons, now incorporating Hong, teaches the information recommendation method according to claim 1, and Parsons further teaches wherein the data of interaction made by the target user with the previously shared information published by the first and the second target friends is respectively of a linear relationship with the first and the second influence degrees (Parsons, Figure 11. Parsons, Figure 6 and para 0032, discloses a network diagram illustrating the concepts of Social degrees, strength of relationships and multi variable social relationships. Further, Parsons, para 0046, discloses A trust filter in sub-module verifies that the content which is 

Regarding Claim 11, Parsons teaches An information recommendation apparatus for pushing target recommended information to a target user, comprising one or more processors and storage mediums storing instructions, wherein the one or more processors are configured to execute the instructions stored in the storage medium to perform (Parsons, para 0017, discloses the apparatus, method, system, and computer readable medium of the present invention was developed. Parsons, Figure 1A, Figure 1B, discloses social media and information of users. Parsons, Figure 7D, element 707, discloses ad placement. Further, Parsons, para 0045, discloses the output of the influence engine may be used for different applications such as an online advertising targeting and delivery application (Examiner notes target advertising is pushing targeted information to a user);
identifying a first and a second target friends of the target user, wherein the target recommended information has been pushed to the first and the second target friends of the target user prior to be pushed to the target user[[; and]], wherein the first and the second target friends  have interacted with the target recommended information respectively at time tl and t2, and wherein time tl differs than t2(Parsons, Abstract, discloses A social analysis module analyzes individual conversations between publishers in the online content universe. Publishers that influence a conversation are identified. Parsons, Figure 4A, discloses a graph with time and influence in a social network, where t1 differs from t2. Parsons, para 0095, discloses assemble and analyze results for Social relationships. The search results may be used to provide results annotated with social data to the client application or to configure additional web crawling and data gathering for Social analysis. Parsons, Figure 9, discloses crawling and historical data. Further, Parsons, para 0105, discloses some of the aspects of a practical system include calibration, crawl methodology, and social analyzers.);
determining data of interaction made by the target user with previously shared information published by the first and the second target friends; (Parsons, Abstract, discloses A social analysis module analyzes individual conversations between publishers in the online content universe. Parsons, para 0095, discloses assemble and analyze results for Social relationships. The search results may be used to provide results annotated with social data to the client application or to configure additional web crawling and data gathering for Social analysis. Parsons, Figure 9, discloses crawling and historical data. Further, Parsons, para 0105, discloses some of the aspects of a practical system include calibration, crawl methodology, and social analyzers.);
determining, based on the data of interaction made by the target user with the previously shared information published by the first and the second target friends, [[an]] a first and a second influence degrees respectively of the first and the second target friends on an interaction to be made by the target user with the target recommended information; (Parsons, Figure 3A and 3B. Parsons, para 0027, FIG. 3B illustrates a process for determining the influence score (Examiner is interpreting influence score as influence degree) of an individual document based on attributes of the documents and neighboring documents. Parsons, para 0048, discloses FIG. 3A illustrates an example of a process that influence engine implements to analyze influence and determine a list of influencers for a specific conversation. In a first stage, the influence engine selects an initial candidate pool of documents for a conversation, with each document having an associated publisher. In a practical application, the conversation index may contain a large number of documents that are relevant based only on keywords and Boolean operators. The influence score is computed using a selected set of dimensions, using a weighting function to add additional dimensions in addition to relevancy. In one embodiment at least seven dimensions are examined, including page popularity 302, site popularity, 304, relevance 306, recency 308, inlink recency 310, inlink page popularity 312, and inlink popularity 314. An inlink is an inbound link to a post in social media.);
calculating a time attenuation factor based on tl and t2; (Parsons, Figure 4A, discloses t1 and t2. Parsons, para 0050, discloses a time decay function (Examiner is interpreting time decay function as time attenuation factor) may be used to reduce the contribution of older content of neighbors based on publication date);
modifying a sum of the first and the second influence degrees with the time attenuation factor to obtain a modified sum of the first and the second influence degrees; (Parsons, para 0050, discloses a time decay function (Examiner is interpreting time decay function as time attenuation factor) may be used to reduce the contribution of older content of neighbors based on publication date. Parsons, Figure 3B, elements 341-346, discloses sums and modification of sums (weight 1, weight 2 … weight 6) for determining influence scores (degrees) (Parsons, para 0027).  Examiner notes it is obvious to use the time decay function when calculating the sums of the influence scores.);	determining a target influence degree based on the modified sum of the first and the second influence degrees (Parsons, Figure 3B, elements 341-346, discloses sums and modification of sums (weight 1, weight 2 … weight 6) for determining influence scores (degrees) (Parsons, para 0027).  Parsons, para 0027, FIG. 3B illustrates a process for determining the influence score (influence degree) of based on attributes of the documents and neighboring documents. Parsons, para 0048, discloses FIG. 3A illustrates an example of a process that influence engine implements to analyze influence and determine a list of influencers for a specific conversation. In a first stage, the influence engine selects an initial candidate pool of documents for a conversation, with each document having an associated publisher. In a practical application, the conversation index may contain a large number of documents that are relevant based only on keywords and Boolean operators. The influence score is computed using a selected set of dimensions, using a weighting function to add additional dimensions in addition to relevancy. In one embodiment at least seven dimensions are examined, including page popularity 302, site popularity, 304, relevance 306, recency 308, inlink recency 310, inlink page popularity 312, and inlink popularity 314. An inlink is an inbound link to a post in social media);	While Parsons establishes analyzing social networking information, targeted advertisements (information) to users and calculating probabilities (Parsons, para 0093 and Figure 7B, element 707 discloses ad placement, Parsons, para 0179, discloses calculating the probability.), Parson fails to explicitly teach “determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree”. 
determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree (Hong, para 0054, discloses An online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof. The propagation effect of information between users can more accurately analyze and predict the true influence of media information in the network. The invention firstly adopts the influence propagation probability calculation method based on the user interest topic, which can more realistically reflect the influence propagation probability between users; secondly, considering the cascade communication effect between users, the potential influence user estimation method is proposed. And multiple influence calculation methods, which can quickly calculate the influence of a group of users, and can calculate the cascade effect that this group of users can produce, and more accurately analyze and predict the spread of information in the network. The recommended group of users of the present invention can cause more users to purchase the product, which can be implemented on a Windows or Linux server, can use mysql database to store data, implement coding in Java language, and display it to customers through the front page, suitable for Online advertising system, personalized recommendation system, etc. Hong, para 0059, discloses As shown in FIG. 1 , an online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof, using a probabilistic topic model, a hidden Markov model, and a natural language processing technique are used. Combine historical media information and user behavior database information, compare and analyze media information (including its video, picture, voice and text) to be published through network influence communication model, and accurately predict before media information is released. Its potential impact range and corresponding impact population. Hong, para 0064, discloses The web crawler technology is used to capture the user behavior data on the website, and the probabilistic theme model is used to obtain the user u's preference for the n topics. Hong, para 0089, discloses the fourth step is to evaluate the push effect. The influence of the to-be published information through the user set S on the network users used is calculated by the  variations and modifications are intended to fall within the scope of the invention.  Examiner notes variations of when to push information to a user is certainly within the ability of those having ordinary skill in the art.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree as taught by Hong with the motivation to use probability and influence calculation methods to more accurately predict the spread of information in the network which can cause more users to purchase the product in an advertising system (Hong, para 0054). The Parsons invention, now incorporating the Hong invention has all the limitations of claim 11.  

Regarding claims 12, 16 and 19 the claims recite analogous limitations to claim 2 above, and are therefore rejected on the same premise.

Regarding Claim 15, Parsons teaches A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform (Parsons, para 0017, discloses the apparatus, method, system, and computer readable medium of the present invention was developed. Parsons, Figure 1A, Figure 1B, discloses social media and information of users. Parsons, Figure 7D, element 707, discloses ad placement. Further, Parsons, para 0045, discloses the output of the influence engine may be used for different applications such as an online advertising targeting and delivery application (Examiner notes target advertising is pushing targeted information to a user);
identifying a first and a second target friends of the target user, wherein the target recommended information has been pushed to the first and the second target friends of the target user prior to be pushed to the target user[[; and]], wherein the first and the second target friends  have interacted with the target recommended information respectively at time tl and t2, and wherein time tl differs than t2(Parsons, Abstract, discloses A social analysis module analyzes individual conversations between publishers in the online content universe. Publishers that influence a conversation are identified. Parsons, Figure 4A, discloses a graph with time and influence in a social network, where t1 differs from t2. Parsons, para 0095, discloses assemble and analyze results for Social relationships. The search results may be used to provide results annotated with social data to the client application or to configure additional web crawling and data gathering for Social analysis. Parsons, Figure 9, discloses crawling and historical data. Further, Parsons, para 0105, discloses some of the aspects of a practical system include calibration, crawl methodology, and social analyzers.);
determining data of interaction made by the target user with previously shared information published by the first and the second target friends; (Parsons, Abstract, discloses A social analysis module analyzes individual conversations between publishers in the online content universe. Parsons, para 0095, discloses assemble and analyze results for Social relationships. The search results may be used to provide results annotated with social data to the client application or to configure additional web crawling and data gathering for Social analysis. Parsons, Figure 9, discloses crawling and historical data. Further, Parsons, para 0105, discloses some of the aspects of a practical system include calibration, crawl methodology, and social analyzers.);
determining, based on the data of interaction made by the target user with the previously shared information published by the first and the second target friends, [[an]] a first and a second influence degrees respectively of the first and the second target friends on an interaction to be made by the target user with the target recommended information; (Parsons, Figure 3A and 3B. Parsons, para 0027, FIG. 3B illustrates a process for determining the influence score (Examiner is interpreting influence score as influence degree) of an individual document based on attributes of the documents and neighboring documents. Parsons, para 0048, discloses FIG. 3A illustrates an example of a process that influence engine implements to analyze influence and determine a list of influencers for a 
calculating a time attenuation factor based on tl and t2; (Parsons, Figure 4A, discloses t1 and t2. Parsons, para 0050, discloses a time decay function (Examiner is interpreting time decay function as time attenuation factor) may be used to reduce the contribution of older content of neighbors based on publication date);
modifying a sum of the first and the second influence degrees with the time attenuation factor to obtain a modified sum of the first and the second influence degrees; (Parsons, para 0050, discloses a time decay function (Examiner is interpreting time decay function as time attenuation factor) may be used to reduce the contribution of older content of neighbors based on publication date. Parsons, Figure 3B, elements 341-346, discloses sums and modification of sums (weight 1, weight 2 … weight 6) for determining influence scores (degrees) (Parsons, para 0027).  Examiner notes it is obvious to use the time decay function when calculating the sums of the influence scores.);	determining a target influence degree based on the modified sum of the first and the second influence degrees (Parsons, Figure 3B, elements 341-346, discloses sums and modification of sums (weight 1, weight 2 … weight 6) for determining influence scores (degrees) (Parsons, para 0027).  Parsons, para 0027, FIG. 3B illustrates a process for determining the influence score (influence degree) of based on attributes of the documents and neighboring documents. Parsons, para 0048, discloses FIG. 3A illustrates an example of a process that influence engine implements to analyze influence and determine a list of influencers for a specific conversation. In a first stage, the influence engine selects an initial candidate pool of documents for a conversation, with each document having an associated publisher. In a practical application, the conversation index may contain a large number of documents determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree”. 
Hong, like Parsons also talks about analyzing users in a social network to push information (for example advertisements) to, teaches determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree (Hong, para 0054, discloses An online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof. The propagation effect of information between users can more accurately analyze and predict the true influence of media information in the network. The invention firstly adopts the influence propagation probability calculation method based on the user interest topic, which can more realistically reflect the influence propagation probability between users; secondly, considering the cascade communication effect between users, the potential influence user estimation method is proposed. And multiple influence calculation methods, which can quickly calculate the influence of a group of users, and can calculate the cascade effect that this group of users can produce, and more accurately analyze and predict the spread of information in the network. The recommended group of users of the present invention can cause more users to purchase the product, which can be implemented on a Windows or Linux server, can use mysql database to store data,  variations and modifications are intended to fall within the scope of the invention.  Examiner notes variations of when to push information to a user is certainly within the ability of those having ordinary skill in the art.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree as taught by Hong with the motivation to use probability and influence calculation methods to more accurately predict the spread of information in the network which can cause more users to purchase the product in an advertising system (Hong, para 0054). The Parsons invention, now incorporating the Hong invention has all the limitations of claim 15.  
Claims 4, 9, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. in view of Hong and further in view of Mathur (US 8,489,515 B2), hereinafter “Mathur”.

Regarding Claim 4, Parsons, now incorporating Hong, teaches the information recommendation method according to claim 2, wherein an equation constant of the linear relationship is obtained by: pushing a plurality of pieces of the recommended information to a … user and the first or the second target friend; (Parsons, Figure 1A, Figure 1B, discloses social media and information of users. Parsons, Figure 7D, element 707, discloses ad placement. Further, Parsons, para 0045, discloses the output of the influence engine may be used for different applications such as an online advertising targeting and delivery application (Examiner notes target advertising is pushing targeted information to a user);
…
determining a ratio (of the number of interactions (Parsons, para 0080, discloses content can be characterized by the degree to which it associates either a positive or negative characterization to the conversation. A tone factor can be defined as a value between one (1) and negative one (-1) describing the ratio of positive and negative terms);
Yet, Parsons does not appear to explicitly teach “counting [[the]] a number of interactions made by the first or the second target friend with the plurality of pieces of the recommended information, and [[the]] a number of interactions made by the … user with the recommended information with which the first or the second target friend has interacted; and … made by the … user with the recommended information with which the first or the second target friend has interacted, to the number of interactions made by the first or the second target friend with the plurality of pieces of the recommended information, as the influence degree of the first or the second target friend on the interaction to be made by the … user with the recommended information”.
In the same field of endeavor, Mathur teaches counting [[the]] a number of interactions made by the first or the second target friend with the plurality of pieces of the recommended information, and [[the]] a number of interactions made by the … user with the recommended information with which the first or the second target friend has interacted; (Mathur, Column 4, lines 41-49, discloses In one or more configurations, recommendation system 201 may further include a tracker module 219 that is configured to track (count) user interactions with content (pieces of recommended information) when presented to a user and interpret those interactions as indicating interest or non-interest in various content items. Such interactions may be interpreted by tracker module 219 to collect further data that may be relevant to providing recommendations to other users who may be part of the user's social network. Further, Mathur, Column 5, lines 61-64, discloses Social network sites may track and log content access and interaction of their users and make such information available to other applications or Services with proper authorization. Further, Mathur, Column 6, lines 25-36, discloses alternatively or additionally, accessing of content items by members of a social network may be tracked by the recommendation system for those individuals that also use or Subscribe to the recommendation system. Accordingly, the recommendation system may search within its own databases to obtain content access data of such individuals in a user's social network. In step 325, the content items identified through the social network communities may be added to the list of potential content recommendations. Optionally, in one or more configurations, the list of potential content recommendations may be presented to the user as recommended content items) determining … number of interactions made by the … user with the recommended information with which the first or the second target friend has interacted, to the number of interactions made by the first or the second target friend with the plurality of pieces of the recommended information, as the influence degree of the first or the second target friend on the interaction to be made by the … user with the recommended information (Mathur, Column 8, lines 43-54, discloses System recommendation weight may be calculated by determining a correlation coefficient between a content item and a user's favorite content items and adding the coefficient to a second correlation coefficient between the content item and all content items rated highly by other users (number of interactions made by target friend(s)). In one arrangement, the correlation coefficients may comprise Pearson product-moment correlation coefficients calculated based on similarity of content item type, Subject matter, actors, length and/or other attributes or combination of attributes. Further description of Pearson product-moment correlation coefficients may counting the number of interactions made by the target friend with the plurality of pieces of the recommended information, and the number of interactions made by the user with the recommended information with which the target friend has interacted as taught by Mathur with the motivation to track and interpret data that may be relevant to providing recommendations to users (Mathur, Column 4, lines 41-49).
While Parsons teaches analyzing social networks, Parsons appears to fail to explicitly teach “sampled” users. Hong, in the same field of endeavor, teaches “sampled users” (Hong, para 0083, discloses The third step is to divide the potential influencers. According to the extracted media information characteristics and user preference characteristics, users who are affected by the media information to be published are estimated, and the users are used as initial users, and corresponding potential influence groups are divided, and online advertisement push is performed for potential influence groups. That is, according to the characteristics of the media information to be released and the preference characteristics of the user, the degree of each user's "like" media information is estimated. Then, K users who select the most "favorite" media information are selected as potential users of the to-be-released media information. Hong, para 0088, discloses this technology can more realistically simulate the process of media information influence, and can more accurately analyze and predict the influence range of media information. And the influence propagation probability calculation method based on the user interest topic can calculate the influence propagation probability between the user and the application, and simulate the influence propagation process better than the random propagation probability value.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include sample users as taught by Hong with the motivation to use probability and influence calculation methods to more accurately predict the spread of information in the network by using 

Regarding Claim 9 Parsons, now incorporating Hong, teaches the information recommendation method according to claim 1, further comprising.
While Parsons teaches interests of participants (para 0058), Parsons does not appear to explicitly teach “determining an interest level of the target user in the target recommended information”.
In the same field of endeavor, Mathur teaches determining an interest level of the target user in the target recommended information (Mathur, Abstract, discloses recommendations for content generated based on social networking communities. Content items may be given a weight that corresponds to a determined level of relevance or interest to a user. Mathur, Figures 8 and 9. Mathur, Figure 9, discloses setting interest strength. Mathur, Column 4, lines 22-24, discloses sorting model may be configured to sort the recommended content items based on a relevance or interest weight. Further, Mathur, Column 5, lines 8-19, discloses in one or more configurations, the user may also be presented a visual aid to allow them to enter relative importance of their interests compared to each other. FIG. 9 illustrates an example user interface where a user may specify strengths of interest. Interface 900 includes a list of interests 903, each having a corresponding slider bar 905. Slider bar 905 may represent a range of interest strength, e.g., from weak interest to strong interest. Alternatively, the range of slider bar 905 may be represented by a numeric scale such as 1 to 10. Option 910 may also be provided in interface 900 to allow a user to add additional interests.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons and Hong to include determining an interest level of the target user in the target recommended information as taught by Mathur with the motivation to give recommendations of content to users based in part on a determined level of interest of the user (Mathur, Abstract).
Parsons does not appear to explicitly teach “determining the probability degree of the interaction to be made by the target user with the target recommended information based on the interest level and the target influence degree.”
determining the probability degree of the interaction to be made by the target user with the target recommended information based on the interest level and the target influence degree (Hong, para 0054, discloses An online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof. The propagation effect of information between users can more accurately analyze and predict the true influence of media information in the network. The invention firstly adopts the influence propagation probability calculation method based on the user interest topic, which can more realistically reflect the influence propagation probability between users; secondly, considering the cascade communication effect between users, the potential influence user estimation method is proposed. And multiple influence calculation methods, which can quickly calculate the influence of a group of users, and can calculate the cascade effect that this group of users can produce, and more accurately analyze and predict the spread of information in the network. The recommended group of users of the present invention can cause more users to purchase the product, which can be implemented on a Windows or Linux server, can use mysql database to store data, implement coding in Java language, and display it to customers through the front page, suitable for Online advertising system, personalized recommendation system, etc. Hong, para 0059, discloses As shown in FIG. 1 , an online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof, using a probabilistic topic model, a hidden Markov model, and a natural language processing technique are used. Combine historical media information and user behavior database information, compare and analyze media information (including its video, picture, voice and text) to be published through network influence communication model, and accurately predict before media information is released. Its potential impact range and corresponding impact population. Hong, para 0064, discloses the web crawler technology is used to capture the user behavior data on the website, and the probabilistic theme model is used to obtain the user u's preference for the n topics (User’s interest level). Hong, para 0089, discloses the fourth step is to evaluate the push effect. The influence of the to-be published information through the user set S on the network users used is calculated by the multi-impact calculation method. Taking the K users as a set of seed nodes, according to the influence propagation effect and the multi-impact determining the probability degree of the interaction to be made by the target user with the target recommended information based on the interest level and the target influence degree as taught by Hong with the motivation to use probability and influence calculation methods to more accurately predict the spread of information in the network which can cause more users to purchase the product in an advertising system (Hong, para 0054). The Parsons and Hong invention, now incorporating the Mathur invention has all the limitations of claim 9.  

Regarding claims 20 and 21, the claims recite analogous limitations to claim 4 above, and are therefore rejected on the same premise.

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Zhang et al. CN 104008163A – discussing Trust based social network maximum influence node calculation method. Novelty (From EAST) - The method involves selecting a to-be-calculated maximized influence node based on a social network. Elicitation stage of the to-be-calculated maximized influence node is determined. Greedy stage of the to-be-calculated maximized influence node is determined. Multi-number transmission information is obtained. Heuristic factor is determined. Comprehensive influence value is determined. An attenuation factor calculating process is performed. A time recommendation process is performed. Maximized influence detecting node set is generated based on the social network.
Bosworth et al. US 2014/0149503 A1 – discussing determining influences in a social network, and discussing in para 0052, The influence module 235 may also access affinities ACe, ACf, ACg 
Priebatsch US 2015/0278870 A1 – discussing In various embodiments, that activity involves a consumers use of a communication-capable application that transmits state information useful in timing the promotional outreach. "State' information can be used to trigger transmission to the consumer of a promotion from a merchant offering goods related to the activity.
KOSTA US 2013/0006709 A1 – discussing leveraging social influence online.
Argaiz US 2006/0143081 A1 – discussing para 0048, attenuation factors for nodes.
Hua US 9,690,871 B2 – discussing the request processor 470 attenuates the partial result values associated with older time intervals to give higher weight to recent data. For example, the partial result obtained from the cumulative feature store may be multiplied by an attenuating factor (also called a decay factor) for determining the combined feature value. The value of the attenuating factor may be configurable, for example, a pre-configured value that is less than one, say 0.9. As a result, the effect of older user actions in the cumulative data store decays over time. For example, if a feature value can be considered as aggregating partial results associated with different time intervals, partial results determined for significantly old time intervals get multiplied by the attenuating factor multiple times whereas partial results for relatively recent time intervals are multiplied by the attenuating factor only a few times. Therefore, user actions associated with 

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.

Response to Arguments
Applicants arguments filed on 08/12/2020 have been fully considered but they are not persuasive. 	Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejection and maintains the 101 rejection. Please see above for complete 101 rejection.
With respect to Applicants remarks (page 14) “the Advisory Action admits than an improvement on “business relations” is found for Applicant’s claims. Therefore, a practical integration has been found for Applicant’s claims, Step 2A, prong two is met, and Applicant’s claims are patent eligible”.	Examiner respectfully disagrees. 	The Advisory Action sent on 07/31/2020, did not state an improvement was found. Rather, the Advisory Action stated “With respect to practical application, the claims merely recite a "processor" and a "server", when looking at the elements individually and in combination, the additional elements fail to integrate the judicial exception into a practical application, as the "processor" and "server" merely adds the words "apply it" with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool. With respect to Applicants remarks that the "claims are an improvement on the technical field of distributing promotion material", Examiner respectfully notes that distributing promotion material is business relations (an abstract idea), and the claims do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).”	With respect to Applicants remarks (page 14) “According to MPEP §2106.04(d)(1), a technical intergradation under the Step 2A analysis can be found by finding improvement to any other technology or technical field, and the improvement does not have to be an improvement on computers or computer technology.”. Examiner respectfully points Applicant to MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field:
Examples that the courts have indicated may be sufficient to show an improvement in existing technology include:
i. Particular computerized method of operating a rubber molding press, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981);
ii. New telephone, server, or combination thereof, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016);
iii. An advance in the process of downloading content for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1256, 120 USPQ2d 1201, 1202 (Fed. Cir. 2016);
iv. Improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014); Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016);
v. Particular method of incorporating virus screening into the Internet, Symantec Corp., 838 F.3d at 1321-22, 120 USPQ2d at 1362-63;
vi. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
vii. Particular configuration of inertial sensors and a particular method of using the raw data from the sensors, Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017);
viii. A specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price, Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017) (non-precedential); and
ix. Improved process for preserving hepatocytes for later use, Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1050, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016).
To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.
Examples that the courts have indicated may not be sufficient to show an improvement to technology include:
i. A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
ii. Using well-known standard laboratory techniques to detect enzyme levels in a bodily sample such as blood or plasma, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1355, 1362, 123 USPQ2d 1081, 1082-83, 1088 (Fed. Cir. 2017);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
iv. Delivering broadcast content to a portable electronic device such as a cellular telephone, when claimed at a high level of generality, Affinity Labs of Tex. v. Amazon.com, 838 F.3d 1266, 1270, 120 USPQ2d 1210, 1213 (Fed. Cir. 2016); Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016);
v. A general method of screening emails on a generic computer, Symantec, 838 F.3d at 1315-16, 120 USPQ2d at 1358-59;
vi. An advance in the informational content of a download for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1263, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016); and
vii. Selecting one type of content (e.g., FM radio content) from within a range of existing broadcast content types, or selecting a particular generic function for computer hardware to perform (e.g., buffering content) from within a range of well-known, routine, conventional functions performed by the hardware, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016).

Regarding Step 2A Prong Two, Applicant asserts the claims recite an improvement to the technical field of distributing promotional material. 
Examiner respectfully disagrees, as Applicant's arguments amount to a mere allegation that the claims provide an improvement without ever specifically pointing out how the language of the claims reflect an improvement. The Applicant has merely quoted the amended language and stated that it is an improvement. Further, merely adding generic computer components to perform the abstract idea is not sufficient. Thus, the claims must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.

With respect to Applicants remarks that the claims are not directed towards an abstract idea, the Examiner respectfully disagrees, as the claims are directed to all three groupings of abstract ideas: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as the claims are determining interactions users have with information and determining influence degrees (behaviors) to push target information to a user, which is a certain form of advertising); 
Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example, “identifying a first and a second target friends of the target user”, “determining data of interaction made by the target user”, “determining, based on the data of interaction made by the target user with the previously shared information published by the first and the second target friends, a first and a second influence degrees”, “calculating a time attenuation factor”, “modifying a sum of the first and the second influence degrees”, “determining a target influence degree”, “determining a probability degree of the interaction”). Concepts performed in the human mind as mental processes because the steps of identifying, determining, calculating, computing, monitoring, transmitting, storing and analyzing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016))) but for the recitation of generic computer components. 
Mathematical Concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as independent claim 1 recites: “calculating a time attenuation factor based on t1 and t2”, “modifying a sum of the first and the second influence degrees with the time attenuation factor to obtain a modified sum of the first and the second influence degrees” and “determining a target influence degree based on the modified sum of the first and the second influence degrees”; dependent claims 4, 20 and 21 recite: “an equation constant of the linear relationship”, “counting a number of interactions”, “determining a ratio of the number of interactions”). 	Examiner maintains the 101 rejection with respect to all claims unless otherwise indicated.	
	
 Regarding 35 U.S.C. § 103 rejections. With respect to the prior art rejections, Applicants arguments have been considered but are moot in light of the most recent claim amendments as the Examiner has updated the rejections.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Zang et al. US 9,235,865 B – discussing Zang, Column 6, lines 4-14, discloses The Social mining component 318 may also access information concerning whom a Subscriber interacts with from Internet use records. Again, this information may be stored in a database such as the database 112 of FIG.1. The information may include general Internet usage patterns of the subscriber as well as the types of online social networks the subscriber is involved with, how actively the subscriber is involved with these networks, and types of subscriber activity on these networks. Social interactions via online social networks may include such things as “likes.” “shares.” “ratings.” “comments.” “postings,” tweets, etc. Zang, Column 6, lines 25-32, discloses The Social mining component 318 may also access information about the Subscriber's Social interactions via applications on the subscriber's mobile device. For example, there may be an application that allows the Subscriber to recommend services, Web pages, URLs and the like to the subscriber's friends. Information may be gathered concerning to whom the Subscriber is making recommendations, as well as how often recommendations are made to any one person.
Ding CN 2011/10421190A – discussing a method for pushing network information 
ZHANG WO 2010/099632 A – discussing ranking social network users based on how similar the users' characteristics are to the received characteristics and an influence score for each user that indicates how influential the user is within the social network
Work et al. US 2014/0317126 A1 – discussing measures of influence of users in a social network. Discussing analysis and raking assigned to a particular category of reputation.
PERRY, III US 2015/0278221 A1 – discussing utilizing social media influence includes an influencer engine that receives contacts and corresponding contact parameters, such as demographic parameters and lists of first-tier and second-tier contact, from social media sources, and a set of group creation parameters from a user, and calculates as a function of the contact parameters a contact reach score, a contact engagement score, and a contact quality value.
Parsons et al. US 8,682,723 B2 – discussing social analytics in social media for influencers in a conversation
Mischuk et al. US 2014/0025478 A1 – discussing measuring influence in Social networks, in which a marketing message related to a good or service has been distributed to one or more influencers.
Minh US 2013/0103667 A1 – discussing sentiment and influence analysis of twitter tweets
Lawrence et al. US 9,684,868 B2 - discussing predicting influence in social networks
KIM et al. US 2015/0120721 A1 – discussing System and methods performed by a server for determining weighted influence in Social networks
Keng CA 2927150 A1 2015/04/30 – discussing influential users in social graphs
Garcia-Martinez et al. US 9,576,016 B2 – discussing targeting stories based on influencer scores; calculating influence scores.
Ebanks US 2007/0198510 A1 – discussing influence ranking scores to internet users
Chen et al. US 2011/0295626 A1 – discussing influence assessment in social networks
Bosworth et al. US 8,954,503 B2 – discussing identifying influencers in a social network
Aral et al. US 2014/0310058 A1 – discussing influential members of social network
Amin et al. US 2013/0318180 A1 – discussing influence scores in social graphs based on weights and calculations and equations for scores and recommenders
Allard et al. US 9,070,140 B2 – discussing measuring the efficiency of social media campaigns

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629